An information was filed against the defendant, Frank Henzlik, charging him with the offense of unlawfully keeping and storing intoxicating liquor with the intent to evade the provisions of sections 10235-10328, inclusive, of the South Dakota R.C. 1919. He was tried and found guilty by a jury, sentenced to pay a fine and be imprisoned in the county jail. From the judgment and order overruling his motion for a new trial, the defendant has appealed to this court. Upon his appeal to this court, defendant contends that the trial court erred in giving certain insructions to the jury, and in refusing to give defendant's requested instructions.
The instructions given by the trial court in this case were substantially the same as those given in the case of State v. Dean, 60 S.D. 280, 244 N.W. 345, and referred to in appellant's brief. Upon that authority, and upon the previous decisions and the interpretations as laid down in State v. Thieme, 54 S.D. 611, 224 N.W. 228, we believe that no error has been committed, and we again reiterate our adherence to the doctrine therein expressed. We have carefully examined the record as to the other errors complained of, and conclude that the record does not contain harmful or prejudicial errors warranting a reversal.
The judgment and order appealed from are affirmed.
All the Judges concur. *Page 300